DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0265734 (“Fox”).
Claim 1
Fox discloses an actuator comprising: a substrate (substrate 11); 5a diaphragm on the substrate (layers 12-13); a lower electrode on the diaphragm (lower electrode 15); a piezoelectric body on the lower electrode (piezoelectric body 17); and an upper electrode on the piezoelectric body (upper electrode 18), wherein a ratio of lead (Pb) and zirconium (Zr) in atomic percent (atm%) present at a 10grain boundary in the piezoelectric body satisfies a relation of Pb / Zr > 1.7 (paragraph [0007], grain boundary ratio of 1/0.52, 1.92).  

Claim 2
Fox discloses the actuator according to claim 1, wherein a ratio of Pb and Zr in atm% present at the grain boundary in the piezoelectric body satisfies a relation of 2.4 > Pb / Zr > 1.7 (paragraph [0007], grain boundary ratio of 1/0.52, 1.92).  

Claim 3
Fox discloses the actuator according to claim 1, wherein an average equivalent circle diameter of crystal grains in the piezoelectric body is equal to or larger than 40 nanometers (paragraph [0147], 1-200 nm).  

Claim 6
Fox discloses a method of making an actuator that includes a substrate (substrate 11), a diaphragm on the substrate (layers 12-13), a lower electrode on the diaphragm (lower electrode 15), a piezoelectric body on the lower electrode (piezoelectric body 17), 35and an upper electrode on the piezoelectric body (upper electrode 18), 17Client Ref. No. FN202004452 the method comprising forming the piezoelectric body with a precursor material in which an excess amount of lead (Pb) with respect to zirconium (Zr) and titanium (Ti) is 4.0% or more when a stoichiometric ratio of Pb / (Zr + Ti) being 1 represents 100% (paragraph [0129]).  

Claim 57
Fox discloses the method according to claim 6, wherein, in the precursor material, an excess amount of Pb with respect to Zr and Ti is 4.0% or more and 18.0% or less (paragraph [0129]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0265734 (“Fox”) in view of U.S. Patent Pub. 2015/0070444 (“Ishimori”).
Claim 204
Fox discloses an actuator according to claim 1.
Fox discloses using the actuator in a piezoelectric MEMS device but does not appear to explicitly disclose a liquid discharge head comprising: a nozzle configured to discharge liquid; a liquid chamber communicated with the nozzle; and an actuator according to claim 1 configured to pressurize the liquid in the liquid chamber.  
Ishimori discloses using a piezoelectric actuator in a fluid discharge device including a nozzle and pressure chamber (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the actuator in a liquid discharge head having  a nozzle configured to discharge liquid; a liquid chamber communicated with the nozzle, as disclosed by Ishimori, into the device of Fox, for the purpose of ejecting fluid under pressure without application of heat (Ishimori, paragraph [0006]).

Claim 5
Fox in view of Ishimori discloses a liquid discharge apparatus comprising: a liquid container configured to contain liquid; the liquid discharge head according to claim 4 configured to discharge the liquid; a carriage on which the liquid discharge head is mounted; and 30a main scanning movement mechanism configured to move the carriage in a main scanning direction (Ishimori, Figs. 3 and 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ERICA S LIN/Primary Examiner, Art Unit 2853